Citation Nr: 1724927	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-26 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for low back disability, to include as secondary to service-connected disabilities.

3.   Entitlement to service connection for right ankle disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   December 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

The Board remanded this matter in February 2011, August 2014, May 2016, and March 2017 for additional development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for right hip, low back, and right ankle disabilities.  He contends that these conditions were caused or aggravated by his service-connected disabilities.

Pursuant to Board's March 2017 remand, the RO was directed to obtain a new medical opinion addressing whether the Veteran's current service-connected disabilities, including the resulting gait disturbance, have caused or aggravated his claimed right hip, low back, and/or right ankle disabilities.  As this opinion was not obtained, the Board must again remand this matter for proper compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA orthopedic specialist to obtain an opinion on whether the Veteran's current low back disability is related to service, and whether his current right hip, low back, and/or right ankle disabilities were caused or aggravated by his service-connected right foot and right knee disabilities.  

If an examination is deemed necessary to respond to    the questions presented, one should be scheduled.  Following review of the claims file, the examiner    should opine as to:

A.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is etiologically related to his active service, including his low back injury in April 1980.  The examiner should explain why or why not. 

B.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right hip, low back, and/or right ankle disabilities were caused by or permanently worsened beyond normal progression (as opposed to a temporary exacerbation     of symptoms) by his service-connected right foot and right knee disabilities, to include as a result of gait disturbance.  In rendering this opinion, the examiner must consider the April 2000 private physician opinion letter which attributed the Veteran's right knee disability to injury and gait compensation due to right foot       pain; the September 2007 VA treatment report which concluded with an assessment of muscular strain of the low back and periarticular soft tissue strain at the knees and ankles, all of which are most likely secondary to right foot pain; and the September 2016 opinion letter from a private podiatrist which stated that any foot problem can cause gait disturbances which can affect the ankle, knee, hip and back in an adverse manner, and that patients with foot injuries are subject to almost certain development of post-traumatic arthritis.  

If the right hip, low back, and/or right ankle disabilities are permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation, if possible.  

A complete rationale for all opinions expressed should be provided.

3.  After undertaking the above development and any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied issue a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




